Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III (subcombination) in the reply filed on 1/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Groups I and II are withdrawn. Claim 33 has been found allowable. The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 8, 23 (and those claims dependent therefrom) is withdrawn.  Claims 8-10 and 23-25, directed to a combination including the fulcrum and ridge as set forth substantially in claim 33 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-7, 11-22 and 26-32, directed to divergent inventions not including the allowable subject matter remains withdrawn from consideration because they do not require all the limitations of an allowable claim.

This application is in condition for allowance except for the presence of claims 1-7, 11-22, and 26-32 directed to inventions non-elected without traverse.  Accordingly, claims 1-7, 11-22, 26-32 have been cancelled.

This application is in condition for allowance except for the presence of claims 8-10 and 22-25 which depend from cancelled claims. Claims 8 and 22 should be amended to be in independent form.  

Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 8-10, 23-25 and 33-53 are allowed.
The following is an examiner’s statement of reasons for allowance: The inclusion of a ridge and fulcrum at the blade seat for a chopper type blade is heavily contra-indicated in the art as a whole. Examiner considered the closest reason to include such a fulcrum—discussed in “Illustrated Sourcebook of Mechanical Components” by Parmley, R.O. (P.E.). During the discussions of fastening components with bolts and other types of fastening system, the engineering knowledge discussed never includes a reason to add a fulcrum, and appears to tend heavily to favor well seated members. Well seated members will more fully distribute their load, and within the context of blade members, the likelihood is that blades are made from long wearing (though relatively brittle) materials, and the body supporting the blade is then made from a more robust material that can absorb shocks transmitted through the blade (being well seated). The inclusion of a fulcrum creates the ability to vibrate (undesired, in the prior art), and a moment arm (which concentrates stresses), and therefore would tend to indicate a worse performing blade—more likely to break; or else-- a need to increase the blade thickness to compensate for this weakness. 
At Parmley 21-12 (attached), the inclusion of “ribs” is indicated broadly, and without any context to blade seating, as a way to increase “stiffness” relative to the thickness of the plate material. The inclusion of a rib, as such, might improve a blade/seat connection, but there is no reason to pursue it, and given the state of blade impact mounting structures, discussed below, one of ordinary skill would not have thought to pursue it. 
See, e.g. Rossler (US 2001/0040198) at 22/20. The seating of the blade bits on the base roller is seen to be flush and tight, for the above discussed reasons. Mixon (US 2015/0327437) similarly shows blades (58 Fig. 2A) mounted flush to their base (44 figure 2A) and their clamping elements (seen in Figures 2A, 2B.) Smith (US 2011/0062266) is an impact comminution device with a wear slug and a cutter blade (though not of the type discussed in the present application, it is useful in evaluating the reasons a person of ordinary skill would have been unaware that a fulcrum ridge was called for in the impact blade arts). At 284 there is a blade (*Fig. 11) and a mount 256, and a contour to match the seat of the blade head 276, etc, through to the rear of the seat at 282 where a bolt or fastener is mounted to hold the blade rigidly and flush with its seat. Morey (US 2013/0008991) shows the extent to which a contour is matched, at figure 3; there are relief cuts in 52 at 66 to accommodate blade 70, and similarly a relief is made at 92 to form a shoulder for 54, and 96 is shown to be designed for flush mounting. 
As seen from the known configurations, there are no teachings or suggestions that either the blade supports or the blades may be bettered by including the ridge teachings of the Parmley text, which is a general technical manual about mechanical design. 
IN light of the known art, the features of mounting an impact blade to its holder with a corresponding ridge causing a fulcrum is not seen to be obvious, and is therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 8 and 23 should be presented in independent form.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724